206 S.E.2d 352 (1974)
22 N.C. App. 337
STATE of North Carolina
v.
Joseph Clifton BLAKELY.
No. 748SC520.
Court of Appeals of North Carolina.
July 3, 1974.
*353 Atty. Gen. Robert Morgan by Associate Atty. E. Thomas Maddox, Jr., Raleigh, for the State.
Herbert B. Hulse and George F. Taylor, Goldsboro, for defendant appellant.
PARKER, Judge.
Defendant assigns error to the trial court's allowing the arresting officer to testify over his objections to statements made by defendant in response to the officer's questions asked while the officer was filling out the "alcoholic influence report form." The officer testified that in answering these questions defendant stated, among other things, that he was the operator of his vehicle, that he had been drinking, and that he was under the influence of an alcoholic beverage. Defendant points out that the court overruled his objections to this testimony without conducting any voir dire examination and without making any findings that his statements had been freely and voluntarily made.
"One who is detained by police officers under a charge of driving while under the influence of an intoxicant has the same constitutional and statutory rights as any other accused." State v. Hill, 277 N.C. 547, 178 S.E.2d 462; accord, State v. Lawson, 285 N.C. 320, 204 S.E.2d 843; State v. Sykes, 285 N.C. 202, 203 S.E.2d 849. Here, defendant's statements were made after he had been placed under arrest and while he was sitting in the patrol car with the officer immediately before the officer took him to jail. Thus, there can be no question but that the statements were made in response to custodial interrogation. Although there was ample evidence from which the trial court could have made express findings that defendant's statements were voluntarily and understandingly made after he had been properly advised by the officer of his constitutional rights under the Miranda decision, the court failed to make such findings and simply overruled defendant's general objections. "A general objection is sufficient to challenge the admission of a proffered confession if timely made," State v. Edwards, 274 N.C. 431, 163 S.E.2d 767, and when the objections were interposed in the present case, before allowing the officer to testify as to defendant's statements the trial judge should have conducted a voir dire examination and made findings of fact as to the circumstances under which the statements were made. State v. Gray, 268 N.C. 69, 150 S.E.2d 1. For error in admitting testimony as to defendant's inculpatory statements without making findings of fact which would establish that the statements had been voluntarily and understandingly made, defendant is entitled to a
New trial.
CAMPBELL and BRITT, JJ., concur.